Citation Nr: 1412875	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  07-12 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, specifically gastroesophageal reflux disease and intestinal blockage, claimed secondary to a service-connected ventral hernia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  

The Veteran performed active naval service from February 1943 until December 1945. 

This matter arises to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, denied service connection for constipation/intestinal blockage. 

In June 2009, the Board remanded multiple claims for development.  In April 2012, the Board adjudicated certain issues, but remanded two remaining service connection claims for additional development.  In January 2013, the Board denied the two remaining service connection claims.  In September 2013, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) vacated and remanded that portion of the Board's decision that denied service connection for gastro esophageal reflux disease (hereinafter: GERD).  The Board has re-characterized this issue to reflect concerns expressed in a joint motion for remand.  The Board's denial of service connection for pernicious anemia was left undisturbed by the Court and need not be addressed further.

The record before the Board consists of paper claims files and electronic files. 

Although private counsel represented the Veteran before the Court, it appears that representation before VA remains with the Disabled American Veterans National Service Organization.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

The recent joint motion for remand expresses concern that a service-connected ventral hernia might have aggravated GERD and/or intestinal blockage.  The parties noted that the Board's recent decision provided no discussion concerning this possibility.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C. § 5103 (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In accordance with VA's duty to assist in the development of the claim, this issue will be referred to the recent compensation examiner for an opinion and/or examination, as deemed necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain up-to-date relevant treatment reports and associate them with the electronic record or the claims files, as appropriate.  

2.  Following the above, the AMC should return the claims files to the VA physician who performed the July 2012 VA Esophageal Conditions compensation examination.  The physician is asked to review the claims files and answer the following:

I.  Is it at least as likely as not (50 percent or greater probability) that the service-connected ventral hernia has caused the Veteran's GERD and/or intestinal blockage? 

II.  If the answer above is "no", then is it at least as likely as not (50 percent or greater probability) that the service-connected ventral hernia has aggravated, that is, made worse, the Veteran's GERD or intestinal blockage?

The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  If the requested physician is not available, a qualified substitute may be used.  The Veteran may be re-examined if necessary. 

3.  After the development requested above has been completed to the extent possible, the AMC should adjudicate the claim for service connection for gastroesophageal reflux disease and/or intestinal blockage, claimed secondary to a service-connected ventral hernia.  If the benefits sought remain denied, the veteran and his representative should be furnished a supplemental statement of the case and given opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

If an examination is scheduled, failure to report for a scheduled VA examination, without good cause, may have adverse consequences on this claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



